Citation Nr: 1703445	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for gastritis and his petition to reopen a claim for service connection for bilateral foot fungal infection.  In August 2010, the Veteran filed a notice of disagreement (NOD) as to these denials.  A statement of the case (SOC) was issued in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2011.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  At the same time, the Veteran also submitted a request for a local hearing with a Decision Review Officer (DRO).  However, in a March 2012 statement, the Veteran withdrew his request for a Board hearing and continued to request a DRO hearing.  

In March 2012, the Veteran testified during a hearing before a DRO at the RO.  A report of that hearing is of record.

In May 2012, March 2013, and November 2013, the RO issued supplemental SOCs (SSOCs), continuing to deny the Veteran's claim for service connection for gastritis and his petition to reopen a claim for service connection for bilateral foot fungal infection.

In August 2014 and April 2015 statements, the Veteran reiterated that he did not want a Board hearing.

In September 2015, the Board granted the Veteran's claim for service connection for gastritis.  Accordingly, this issue is no longer on appeal.  The Board also granted the Veteran's petition to reopen a claim for service connection for a bilateral foot fungal infection, expanded the reopened claim to include any skin disability affecting the bilateral feet, as reflected on the title page (see Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded that claim to the agency of original jurisdiction (AOJ) for further evidentiary development.  

After accomplishing further action, the AOJ denied service connection for a skin disability of the bilateral feet (as reflected in the February 2016 SSOC), and returned the matter to the Board for further appellate consideration. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran asserts that his current bilateral tinea pedis is related to service.  More specifically, the Veteran has contended that his tinea pedis arose in service, and that it is related to exposure to germs and seawater in the showers while at sea and in boot camp, or exposure to heat.

Pursuant to the Board's September 2015 remand, the Veteran was afforded a VA skin conditions examination in December 2015.  The VA examiner diagnosed the Veteran with bilateral tinea pedis and opined that the tinea pedis was less likely as not caused by or related to service.  The VA examiner reasoned that the service treatment records did not show any complaints, diagnosis or treatment for tinea pedis during service, and that post-service treatment records showed that initial treatment for tinea pedis was not until 2000 (27 years after service).  

However, review of the evidence of record reveals, approximately four years after the Veteran's discharge from service, a September 1977 VA medical certificate and history (VA Form 10-10m), reflecting the examining physician's noted observation of "scaling lesion of feet" and diagnosis of tinea pedis.  Therefore, the December 2015 VA opinion appears to have been based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In addition, the VA examiner appears to have relied largely on the lack of documented complaints, diagnosis, and treatment in service, without specifically addressing the Veteran's assertions as to experiencing skin problems in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner relied on the lack of evidence in service treatment records to provide negative opinion).

As such, the Board finds that the December 2015 VA examination report-specifically, the opinion expressed therein-is inadequate to resolve the claim for service connection.  Notably, with respect to the VA opinion obtained, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history (to include the above-noted 1977 record) and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for a skin disability of the bilateral feet.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, on remand, the AOJ should arrange to obtain an addendum medical opinion from the December 2015 VA examiner, or, if necessary, from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Charleston, South Carolina, and that records from that facility dated through October 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Charleston VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since October 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Charleston VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the December 2015 VA examiner provide an addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to the Veteran's current skin disability of the feet, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during  service, or is otherwise medically-related to service.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, to include the September 1977 VA medical certificate and history (VA Form 10-10m)-approximately four years after the Veteran's discharge-reflecting the examining physician's noted observation of "scaling lesion of feet" and diagnosis of tinea pedis.

The physician must also consider and discuss the Veteran's lay assertions-to include as his allegations of in-service exposure to germs and seawater in showers, and to heat, and as to the nature, onset, and continuity of associated symptoms.  

The lack of evidence of documented symptoms during service should not, alone, serve as the basis for a negative opinion.  In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating an opinion.  If the Veteran's assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

